                          ! "#"# $           %%! "#"#




Case 1:20-cv-00442-CCE-JLW Document 86-9 Filed 11/05/20 Page 1 of 5
  From:                     Powell, Brent
  To:                       Simpson, Carter C.
  Cc:                       Cooney III, James P.; TMiller@bakerandmiller.com; eglavich@bakerandmiller.com;
                            AMcDonald@bakerandmiller.com; Stone, Sarah Motley; Phair, Ryan P.; Martin, Jack; Lamberth, James A.;
                            Oeltjenbruns, Kelly; Bakowski, Alan W.
  Subject:                  Re: Proposals regarding Plaintiffs" Second Set of RFPs
  Date:                     Friday, September 11, 2020 6:46:39 PM
  Attachments:              image002.png
                            image003.png
                            image004.png
                            image005.png
                            image006.png
                            image46a780.PNG
                            image668b01.PNG
                            image8c3729.PNG
                            image0bf6ae.PNG


Carter,

You indicated that Plaintiffs wanted a response to the September 9 letter before filing your
opposition, and we are trying to accommodate that. If Plaintiffs are concerned about the timing of a
ruling on the Motion for Protective Order, there is nothing stopping you from filing an opposition
now (or, for that matter, at any point prior to today). If we reach agreement on any issues, that can
be reflected in DFA’s reply brief.

We are not agreeable to negotiating search terms as to the RFPs that are subject to the motion.

Best,

Brent



Brent Powell
Partner
Womble Bond Dickinson (US) LLP

    d: 336-728-7023                                                   One West Fourth Street
    e: Brent.Powell@wbd-us.com                                        Winston-Salem, NC 27101




                                                                       womblebonddickinson.com




-=-=-=-=-=-=-=-




                   On Sep 11, 2020, at 4:15 PM, Simpson, Carter C. <csimpson@hunton.com>
                   wrote:




                  Case 1:20-cv-00442-CCE-JLW Document 86-9 Filed 11/05/20 Page 2 of 5
 Thanks, Brent.

 Taking until Tuesday is fine with us, with an extension until Friday for the response.
  However, we are concerned that – unless DFA determines that we can reach
 agreement as to scope of the subject requests without court intervention – this
 timeline will make DFA’s reply brief due on September 25. On August 21, Plaintiffs
 proposed a procedure for expedited discovery briefing, and we have followed up on
 our last three weekly calls to try to get DFA’s counterproposal. On every call, DFA said
 its proposal is forthcoming, but at this time DFA has still offered no response as to how
 we can shorten the default briefing schedule. Accordingly, I doubt we will have court
 resolution on the requests prior to the current October 2 deadline for document
 production, not to mention time for a search for and production of responsive
 documents.

 In light of this, would DFA be amenable to proceeding with search term negotiations on
 Food Lions’ Second Set of RFPs, so that if the court determines that some or all of the
 16 requests are fair game, we already have a preliminary agreement as to search
 terms?

 Best,

 Carter C. Simpson
 Hunton Andrews Kurth LLP
 w. 202-955-1850
 c. 843-618-7917

 From: Powell, Brent <Brent.Powell@wbd-us.com>
 Sent: Friday, September 11, 2020 2:15 PM
 To: Simpson, Carter C. <csimpson@hunton.com>
 Cc: Cooney III, James P. <Jim.Cooney@wbd-us.com>; TMiller@bakerandmiller.com;
 eglavich@bakerandmiller.com; AMcDonald@bakerandmiller.com; Stone, Sarah Motley
 <Sarah.Stone@wbd-us.com>; Phair, Ryan P. <rphair@hunton.com>; Martin, Jack
 <martinj@hunton.com>; Lamberth, James A. <james.lamberth@troutman.com>;
 Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Bakowski, Alan W.
 <alan.bakowski@troutman.com>
 Subject: RE: Proposals regarding Plaintiffs' Second Set of RFPs

 Carter,

 Thanks for your email. I think a short extension makes the most sense. We should be
 able to respond by Tuesday at the latest; would an extension of the opposition
 deadline until Friday be sufficient?

 Best,




Case 1:20-cv-00442-CCE-JLW Document 86-9 Filed 11/05/20 Page 3 of 5
 Brent


 Brent Powell
 Partner
 Womble Bond Dickinson (US) LLP

     d: 336-728-7023                                                 One West Fourth Street
     e: Brent.Powell@wbd-us.com                                      Winston-Salem, NC 27101




                                                                                         womblebonddickinson.com
   <image002.png>
                                               <image003.png> <image004.png> <image005.png>


 -=-=-=-=-=-=-=-




 This email is sent for and on behalf of Womble Bond Dickinson (US) LLP. Womble Bond Dickinson (US) LLP is a
 member of Womble Bond Dickinson (International) Limited, which consists of independent and autonomous law firms
 providing services in the US, the UK, and elsewhere around the world. Each Womble Bond Dickinson entity is a
 separate legal entity and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond
 Dickinson entity. Womble Bond Dickinson (International) Limited does not practice law. Please see
 www.womblebonddickinson.com/us/legal-notice for further details.



 From: Simpson, Carter C. <csimpson@hunton.com>
 Sent: Thursday, September 10, 2020 11:35 PM
 To: Powell, Brent <Brent.Powell@wbd-us.com>
 Cc: Cooney III, James P. <Jim.Cooney@wbd-us.com>; TMiller@bakerandmiller.com;
 eglavich@bakerandmiller.com; AMcDonald@bakerandmiller.com; Stone, Sarah Motley
 <Sarah.Stone@wbd-us.com>; Phair, Ryan P. <rphair@hunton.com>; Martin, Jack
 <martinj@hunton.com>; Lamberth, James A. <james.lamberth@troutman.com>;
 Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Bakowski, Alan W.
 <alan.bakowski@troutman.com>
 Subject: RE: Proposals regarding Plaintiffs' Second Set of RFPs




 Brent,

 Attached please find correspondence concerning those of Plaintiffs’ Second Set of RFPs
 that are not subject to DFA’s motion for a protective order. On yesterday’s call, you
 mentioned that DFA will either respond by Friday regarding the protective order RFPs
 or, alternatively, be amenable to an extension of Plaintiffs’ response deadline so that
 DFA can consider Plaintiffs’ proposals. Please let us know what approach DFA is taking
 so that we can plan accordingly.

 Thanks,




Case 1:20-cv-00442-CCE-JLW Document 86-9 Filed 11/05/20 Page 4 of 5
 Carter C. Simpson
 Hunton Andrews Kurth LLP
 w. 202-955-1850
 c. 843-618-7917


 From: Simpson, Carter C.
 Sent: Wednesday, September 9, 2020 10:26 AM
 To: Powell, Brent <Brent.Powell@wbd-us.com>
 Cc: Cooney III, James P. <Jim.Cooney@wbd-us.com>; TMiller@bakerandmiller.com;
 eglavich@bakerandmiller.com; 'AMcDonald@bakerandmiller.com'
 <AMcDonald@bakerandmiller.com>; Sarah.Stone@wbd-us.com; Phair, Ryan P.
 <rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Lamberth, James A.
 <james.lamberth@troutman.com>; Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>;
 Bakowski, Alan W. <alan.bakowski@troutman.com>
 Subject: Proposals regarding Plaintiffs' Second Set of RFPs

 Brent,

 Thank you for meeting and conferring with us on Friday regarding Plaintiffs’ Second Set
 of RFPs. The attached letter addresses those RFPs that are subject to DFA’s pending
 motion for a protective order, and I will follow up shortly with a letter concerning the
 remainder of the RFPs. We ask that you please let us know by Friday which RFP
 objections set forth in DFA’s motion cannot be addressed by the attached proposed
 narrowing principles or via our search term and custodian discussions.

 Best,
 Carter



 <image006.png>                     Carter C. Simpson
                                    Associate
                                    csimpson@huntonak.com
                                    202.955.1850 (direct)
                                    843.618.7917 (cell)

                                    2200 Pennsylvania Avenue, NW
                                    Washington, DC 20037
                                    huntonak.com

 This communication is confidential and is intended to be privileged pursuant to applicable law. If the reader of this message is not
 the intended recipient, please advise by return email immediately and then delete this message and all copies and backups thereof.




Case 1:20-cv-00442-CCE-JLW Document 86-9 Filed 11/05/20 Page 5 of 5
